
	

114 SRES 489 ATS: Honoring the life and achievements of Muhammad Ali.
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 489
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2016
			Mr. Hatch (for himself, Mr. Booker, and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Muhammad Ali.
	
	
 Whereas Muhammad Ali was an Olympic gold medalist;
 Whereas the athletic legacy of Muhammad Ali is cemented by a 21-year professional career amid a golden age of boxing, in which he amassed a record of 56–5 with 37 knockouts;
 Whereas Muhammad Ali was the first individual ever to capture the World Heavyweight Title 3 times; Whereas Muhammad Ali memorably recaptured the world title in the “Rumble in the Jungle” on October 30, 1974, when he knocked out then-undefeated World Heavyweight Champion George Foreman;
 Whereas Muhammad Ali successfully defended his title 10 times, perhaps most famously during the “Thrilla in Manila” on October 1, 1975;
 Whereas Muhammad Ali showed, beyond his impressive fighting prowess in the boxing ring, even greater courage and tenacity as an advocate outside the ring;
 Whereas Muhammad Ali was a great philanthropist and a widely recognized advocate of peace, equality, and freedom;
 Whereas Muhammad Ali remains an icon of freedom of conscience; Whereas Muhammad Ali was a prominent African American of the Muslim faith, and was and continues to be a role model to the citizens of the United States of all races, ethnicities, and religions;
 Whereas Muhammad Ali used his fame to advocate for humanitarian causes in audiences with world leaders, such as Pope John Paul II, the Dalai Lama, and multiple presidents of the United States; and
 Whereas Muhammad Ali inspired people around the globe in displaying the same vibrant and larger-than-life character and dedication in spite of his physical ailments: Now, therefore, be it
		
	
 That the Senate honors the life of Muhammad Ali and his achievements as an athlete, philanthropist, and humanitarian.
